Writ of Mandamus is Conditionally Granted; Opinion Filed July 23, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00558-CV

                      IN RE MICHAEL RAMBERANSINGH, Relator

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-54515-2010

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       Relator filed this mandamus proceeding after the trial court ordered it to produce certain

portions of its insurer’s claim file. In order to obtain mandamus relief, relator must show both

that the trial court has abused its discretion and that he has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer,

827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Relator has met this burden.

       Relator and real party in interest are parties to a final decree of divorce entered on

December 6, 2010. In March 2012, real party in interest filed a motion for enforcement of

possession or access and order to appear. This motion was amended in July 2012. In November

2012, the trial court conducted a bench trial on the motion. At that trial, the court found relator

in contempt for a single violation of failure to turn over the child in question for real party in

interest’s scheduled possession time on the weekend of November 18, 2011. On March 22,

2013, the trial court signed an Order of Enforcement by Contempt and Suspension of
Commitment. The court ordered thirty days of confinement, suspended for one year. The court

also ordered that real party in interest receive an additional eighty days of possession time to

compensate for the possession time she had been denied.

       Relator argues, first, that it was error for the trial court to wait four months from the trial

to sign the order of contempt. See In re Clark, 393 S.W.3d 563, 564 (Tex. App.—Dallas 2013,

orig. proceeding) (noting that contempt may not be enforced without written commitment).

However, relator was not imprisoned or otherwise restrained during the time between the hearing

and the judge’s written order. We find no abuse of discretion in the trial court’s denial of

relator’s motion to dismiss on the ground that the order was not signed quickly enough.

       Relator next claims that it was error for the trial court to find that he had withheld the

child for one weekend and to order eighty days of additional possession to real party in interest

as a result. We agree. The family code provides, “[a] court may order additional periods of

possession of or access to a child to compensate for the denial of court-ordered possession or

access. The additional periods of possession or access: (1) must be of the same type and

duration of the possession or access that was denied....” TEX. FAM. CODE ANN. § 157.168 (West

2008). When a trial court finds that a parent has withheld possession, it is an abuse of that

court’s discretion to make an award of possession that is substantially different in duration than

that which was withheld. See Romero v. Zapien, No. 13-07-00758-CV, 2010 WL 2543897, at

*15 (Tex. App.—Corpus Christi June 24, 2010, no pet.).

       Here, the trial court’s order recites that relator withheld possession for one weekend; yet,

the order goes on to award real party in interest an additional eighty days of possession. While

real party in interest alleged multiple dates on which possession had been withheld, the trial

court’s order does not make any findings with respect to the dates other than the weekend of

November 18, 2011. Real party in interest acknowledges, “Only one denial, November 18,

                                                –2–
2011, a third Friday of the month and the beginning of the Thanksgiving holiday, a 9-day

holiday, was specific enough to be found by the Court to be punishable by finding Michael

Ramberansingh in contempt of Court.” We therefore instruct the trial court to vacate its current

order and render a new order that properly awards additional possession in a manner consistent

with the statute.

        Accordingly, we conditionally grant relator’s petition for writ of mandamus. A writ will

issue only in the event the trial court fails to vacate the portion of his March 22, 2013 Order of

Enforcement by Contempt and Suspension of Commitment (Possession or Access) that awards

real party in interest eighty additional days of possession.




                                                       /Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE

130558F.P05




                                                 –3–